 

Exhibit 10.1

SETTLEMENT AGREEMENT AND MUTUAL

GENERAL RELEASE OF ALL CLAIMS

This Confidential Settlement Agreement and Mutual General Release of All Claims
(hereinafter “Release”) is made and entered by and between BANKS.COM, INC.
(“Plaintiff” or “Banks.com”), DANIEL O’DONNELL (“O’Donnell”), STEVEN ERNST
(“Ernst”), FRANK J. MCPARTLAND (“McPartland”), LAWRENCE J. GIBSON (“Gibson”),
CHARLES K. DARGAN II (“Dargan”) (Banks.com, O’Donnell, Ernst, McPartland,
Gibson, and Dargan are also referred to collectively as the “Banks.com Parties”)
on the one hand, and ROBERT HOULT (“Hoult”), and MOXIESEARCH.COM
(“Moxiesearch.com”) (Hoult and Moxiesearch.com are also individually and
collectively referred to as, “Defendant(s)”) on the other hand, in accordance
with the terms and conditions set forth below. Banks.com, Banks.com Parties,
O’Donnell, Ernst, McPartland, Gibson, Dargan, Hoult, and Moxisearch.com will
sometimes be referred to in their individual capacities as a “Party” or
collectively as the “Parties.” The effective date of this Release is August 18,
2010.

 

1.0 FACTUAL RECITALS

1.1 This Release is entered into with reference to the following recitals:

1.2 WHEREAS, Banks.com is a financial services company that delivers financial
information on the web by, among other things, providing internet search
services through a combination of traffic aggregation and proprietary websites.
The company operates in various areas of internet commerce, including paid
search, direct navigation, and online marketing. Its pay- per- click search
services enable businesses to enhance their online transactions through online
advertising to internet users in response to their keyword search queries.

1.3 WHEREAS, Banks.com first began as a private Nevada corporation known as
Walnut Ventures, Inc. (“Walnut Ventures”), which was owned by four shareholders
–O’Donnell, Ernst, Andrew Keery (“Keery”), and Hoult. On December 10, 2004,
Walnut Ventures was acquired by a Florida corporation then known as MBSL Group,
Inc. (“MBSL”).1

1.4 WHEREAS, in conjunction with Walnut Ventures/MBSL transaction, all four
shareholders, including Keery and Hoult, signed separate Employment Agreements
with Banks.com (collectively, “the Employment Agreements”).

1.5 WHEREAS, the four original shareholders of Walnut Ventures also signed
non-compete agreements in exchange for receiving Banks.com shares of stocks.

1.6 WHEREAS, Hoult and Keery also signed the company’s Code of Conduct,
Confidentiality and Proprietary Information Agreement, and the Employee
Proprietary Information and Invention Assignment Agreement (“EPIIAA”).

 

1

On October 29, 2004, MBSL’s name was changed to “InterSearch Group, Inc.” The
name was then changed to “Banks.com, Inc.” on November 29, 2007.



--------------------------------------------------------------------------------

 

1.7 WHEREAS, on or about May 30, 2008, Hoult voluntarily terminated his
employment with Banks.com.

1.8 WHEREAS, on or about November 5, 2009, Banks.com commenced a suit in the San
Francisco County Superior Court against Hoult, Dale Giessman (“Giessman”),
Moxiesearch.com, and Prostreammedia.com, Inc. (“Prostreammedia”), Case No.
CGC-09-494156 (hereinafter, the “Suit” or “Superior Court Action”).

1.9 WHEREAS, on or about November 5, 2009, Banks.com commenced a petition for
arbitration before the American Arbitration Association (AAA) against Keery,
Case No. 74-116-Y-00899-09-DECR (hereinafter, the “Arbitration”).

1.10 WHEREAS, on or about December 24, 2009, Banks.com filed a First Amended
Complaint in the Superior Court Action by, among other things, adding Keery as a
defendant.

1.11 WHEREAS, on or about December 29, 2009, the defendants in the Superior
Court Action removed the case to the United States District Court for the
Northern District of California, San Francisco Division, Case
No. 3:09-CV-06039-WHA (hereinafter the “Federal Action” and the Federal Action
is also hereinafter incorporated into the “Suit”).

1.12 WHEREAS, on or about March 4, 2010, Banks.com and Keery stipulated to a
voluntary dismissal of Banks.com’s Suit against Keery without prejudice.

1.13 WHEREAS, on or about March 9, 2010, Hoult filed a Verified Shareholder
Complaint in the San Francisco County Superior Court against O’Donnell,
McPartland, Gibson, Dargan, Ernst, and Banks.com as a nominal defendant, Case
No. CGC-10-497625 (hereinafter the “Derivative Action”).

1.14 WHEREAS, Remajo, LLC (“Remajo”) is a California limited liability company
registered before the State of California on or about January 22, 2008 by
Giessman.

1.15 WHEREAS, the Remajo Operating Agreement has an effective date of on or
about December 20, 2007, and has an effective period of two (2) years. The
Remajo Operating Agreement identified www.moxiesearch.com as a dba.

1.16 WHEREAS, Remajo is the actual business entity that contracted with various
entities with respect to the operation of the Moxiesearch.com website. All
revenues earned through the Moxiesearch.com website were funneled to Remajo.
Under the Remajo Operating Agreement, Remajo was to distribute the “gross
profits” 65% to Hoult and 35% to Giessman.

1.17 WHEREAS, Remajo entered into a Search Distribution Agreement with InfoSpace
Sales LLC (“InfoSpace”) with an effective date of on or about December 3, 2007
pertaining to the operation of the Moxiesearch.com website, with an initial term
of two (2) years.

 

-2-



--------------------------------------------------------------------------------

 

1.18 WHEREAS, Remajo entered into a Sponsored Listing Publisher Agreement (“ASL
Publisher Agreement”) with IAC Search & Media, Inc. (“IAC” or “Ask.com”) with an
effective date of on or about May 25, 2009 on behalf of Prostreammedia.com.
Remajo and Ask.com entered into an amendment to the ASL Publisher Agreement in
or around October 2009 (hereinafter incorporated into the “ASL Publisher
Agreement”). All revenues earned by Prostreammedia.com from Ask.com through the
ASL Publisher Agreement are funneled to Remajo, which Remajo then distributes to
Prostreammedia at one hundred percent (100%). Prostreammedia then pays out all
expenses, costs, and makes the partner payments. Under Prostreammedia’s
“Partnership Agreement,” net proceeds after costs of Prostreammedia are
distributed 55% to Giessman, and 45% to Keery.

1.19 WHEREAS, in the Suit and the Arbitration, Banks.com alleges that Hoult
improperly took and misused Banks.com’s confidential, proprietary, and trade
secret information while Hoult was still employed at Banks.com and subsequent to
his voluntary termination of employment at Banks.com. Banks.com further alleges
in its Suit and Arbitration that, while Hoult was still employed at Banks.com
and subsequent to his voluntary termination of employment at Banks.com, Hoult,
Keery, and/or Giessman established, created, maintained, and ran
Moxiesearch.com, a business that directly competes with Banks.com, and which
used Banks.com’s confidential, proprietary, and trade secret information.
Banks.com also alleges in its Suit and Arbitration that on behalf of
Moxiesearch.com, Remajo entered into a contract with InfoSpace, which was
negotiated by Hoult and/or Giessman. Banks.com also alleges in its Suit and
Arbitration that Hoult, Keery, and/or Giessman Hoult, Keery, and/or Giessman
established, created, maintained, and ran Prostreammedia, a business that
directly competes with Banks.com, and which used Banks.com’s confidential,
proprietary, and trade secrets information. Finally, Banks.com alleges in its
Suit and Arbitration that Hoult, Keery, and/or Giessman conducted other
activities that were improper that form the bases of Banks.com’s alleged claims
against each of the Respondent and Defendants, including alleged breaches of the
Employment Agreements and the EPIIAA. Respondent and Defendants deny all
allegations by Banks.com.

1.20 WHEREAS, in the Derivative Action, Hoult alleges that, among other things,
the Board of Directors of Banks.com, specifically the named individual
defendants in the Derivative Action, breached their fiduciary duties and
committed corporate waste, due to alleged entrenchment and nepotism allegedly
committed by the individual defendants in the Derivative Action, including
granting contracts to individuals who did not have the relevant industry
experience. Hoult also alleges in the Derivative Action that Banks.com lost
lucrative contracts with partners due to unresolved “click fraud and untargeted
traffic.” Hoult further alleges in the Derivative Action that Banks.com also
failed to comply with contractual requirements due to the company’s failure to
adhere to labeling standards of paid advertising.

1.21 WHEREAS, it is now the desire and intention of the Parties to finally and
forever settle and release all claims made or related to the Suit and the
Derivative Action. Pursuant to this desire and in consideration of the promises
contained herein, the Parties agree as follows:

 

2.0 AGREEMENT AND MUTUAL RELEASE OF ALL CLAIMS

The Parties agree to settle and compromise the Suit and/or Derivative Action as
between them subject to the following terms:

2.1 The Recitals set forth above are hereby incorporated as though fully set
forth herein.

 

-3-



--------------------------------------------------------------------------------

 

2.2 In consideration for this Release, and in full and final settlement of the
Suit and Derivative Action as they apply to the “Released Parties” as defined in
Section 2.8 below only, , Hoult agrees to surrender all outstanding shares of
common stock of Banks.com he and his immediate family own (that is, 622,673
shares which includes 100 shares held by his daughter, Mackenzie Hoult)
(hereinafter collectively, the “Hoult Shares”) to Banks.com, contingent upon
both the dismissal with prejudice as to Hoult of the Derivative Action and of
the suit as against Hoult and Moxiesearch.com, all in accordance with
Section 2.3 below and the terms of the Escrow Agreement that is attached hereto
as Exhibit A and executed contemporaneously with this Release.

2.3 In further consideration for this Release, the Parties agree that by no
later than one (1) business day after signature of all Parties to this Release,
Hoult shall transfer the Hoult Shares into an escrow account to be held in
escrow (and ultimately transferred out of escrow) by Deutsche Bank National
Trust Company in accordance with the terms of the Escrow Agreement that is
attached hereto as Exhibit A and executed contemporaneously with this Release.

2.4 In further consideration for this Release, the Parties agree that Hoult,
through his counsel, shall, by no later than one (1) business day after the
signature of all Parties to this Release, execute and file a request for
dismissal with prejudice as to Hoult of O’Donnell, McPartland, Gibson, Dargan,
Ernst, and Banks.com in the Derivative Action. Should the San Francisco Superior
Court refuse to enter said request for dismissal with prejudice as to Hoult,
Hoult shall immediately file a motion (on expedited time) for the San Francisco
County Superior Court’s approved dismissal of the Derivative Action with
prejudice and, in support thereof, shall also submit a declaration and/or
affidavit stating that, as part of the settlement between him and the defendants
in the Derivative Action, and him and Banks.com in the Suit, he has relinquished
all of his shares of Banks.com stocks in accordance with the terms of the
settlement, such that he no longer has any standing to act as a Plaintiff in the
Derivative Action, and that the settlement includes his agreement to dismiss the
Derivative Action with prejudice as to Hoult. This Release is contingent upon
the San Francisco County Superior Court’s approval of the dismissal of the
Derivative Action as to all defendants in the Derivative Action with prejudice
as to Hoult.

2.5 In further consideration for this Release, the Parties agree that by no
later than one (1) business day after issuance by the San Francisco County
Superior Court of a file-stamped order dismissing the Derivative Action with
prejudice as to Hoult, Banks.com, through its counsel, shall execute and file a
request for dismissal with prejudice of Hoult and Moxiesearch.com in the Suit
that conforms to the requirements of Federal Rule of Civil Procedure 41(a).

2.6 In further consideration for this Release, the Parties agree to bear their
own costs and other fees (including attorneys’ fees and costs) incurred by the
respective Parties in the Suit and/or the Derivative Action.

2.7 Banks.com will assist in facilitating an agreement between OneCompass and
Hoult for a mutual release of claims that may relate in any way to the Suit, the
Arbitration, and/or the Derivative Action to the extent such an agreement
between OneCompass and Hoult is pursued by OneCompass and Hoult and to the
extent Banks.com’s assistance is requested by either OneCompass or Hoult. This
specific paragraph, however, is expressly not a contingency

 

-4-



--------------------------------------------------------------------------------

for this Release. Banks.com and the Banks.com Parties assume no liability
whatsoever relating to the agreement to assist in facilitating an agreement
between OneCompass and Hoult for a mutual release of claims as between
OneCompass and Hoult that may relate in any way to the Suit, the Arbitration,
and/or the Derivative Action.

2.8 The “Released Parties” are and include only O’Donnell, McPartland, Gibson,
Dargan, Ernst, Banks.com, Hoult, Moxiesearch.com, and Remajo, as well as all of
their respective past and present agents, attorneys, officers, directors,
members, stockholders, servants, heirs, representatives, employees, corporations
(including, but not limited to, professional corporations), subsidiaries,
affiliates, related entities, partners, predecessors, successors in interest,
assigns, and insurers and/or re-insurers, an all other persons, firms, or
corporations with whom any of the former have been or are now affiliated. The
Release Parties do not include Andrew Keery and/or Dale Giessman.

2.9 In consideration of the terms set forth in this section, the Parties to this
Release, and each of them, hereby mutually and completely release and forever
discharge the Released Parties from any and all manner of any and all past,
present, or future claims, actions, or causes of action (including, but not
limited to, malicious prosecution) in law or in equity, and any suits, debts,
liens, contracts, agreements, promises, liabilities, claims, demands, damages,
obligations, losses, costs, and expenses of any nature whatsoever, whether now
known or unknown, suspected or unsuspected, fixed or contingent, which the
Parties have, or which may hereinafter accrue or otherwise be acquired on
account of, or may in any way relate to or grow out of, or which are the subject
of the matters which gave rise to the Suit and /or Derivative Action, further
including, without limitation, any and all known or unknown claims that may have
resulted or may result from any aspect of the Suit and/or Derivative Action, and
further including, without limitation, any and all known or unknown claims
arising in any way from any aspect of the relationship(s), conduct, acts, and/or
omissions of the Released Parties as of the effective date of the Release.

2.10 The Parties each acknowledge and agree that this Release is a full and
complete general release of all claims and/or potential claims of the Parties as
against the Released Parties, as set forth above. The Parties expressly mutually
waive and assume the risk of any and all claims for damages that may otherwise
exist, but of which each and any Party does not know or suspect to exist,
whether through ignorance, oversight, error, negligence, or otherwise, and
which, if known, would materially affect each Party’s decision to enter into
this Release. Accordingly, the Parties hereby expressly mutually waive and
relinquish any and all rights and benefits which each Party may otherwise have
pursuant to California Code of Civil Procedure Section 1542 which provides as
follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

-5-



--------------------------------------------------------------------------------

 

2.11 The Parties acknowledge that they may hereafter discover facts different
from, or in addition to, those which they now know or believe to be true, with
respect to the incidents or other things which are the subject of this Release.
The Parties hereby expressly agree to assume the risk of possible discovery of
additional or different facts, and agree that this Release shall be and remain
effective in all respects regardless of such additional or different facts.

2.12 The Parties make no representation regarding, nor do they assume any
liability for, any potential tax consequences which may arise from this
settlement and Release. Thus, each Party assumes only its/his own potential tax
consequences arising from this settlement and Release.

2.13 The Parties each agree to cooperate with the other (and their respective
counsel) to perform any and all acts required by this Release, to execute and
deliver any and all further documents that may be reasonably necessary or
desirable to effectuate the purposes of this Release and to refrain or forebear
from any act that would be inconsistent with the purposes of this Release.

 

3.0 CONFIDENTIALITY AND NON-DISPARAGEMENT

3.1 Except as otherwise provided in this Release, the Parties agree to keep
confidential the terms of this Release (including the terms of the Confidential
Escrow Agreement attached as Exhibit A hereto) and information relating to the
resolution of the Suit and/or Derivative Action, not disparage each other with
respect to the events that gave rise to the Suit and/or Derivative Action, and
refrain from disclosing any information regarding this Release (including the
terms of the Confidential Escrow Agreement attached as Exhibit A hereto) to any
third-party (outside of immediate family) unless ordered to do otherwise under
oath in a court of competent jurisdiction or as required for a legitimate
business purpose (e.g., through disclosures to attorneys, accountants,
regulatory bodies, government agencies, reinsurers, etc. including, without
limitation, any disclosures required under securities laws and/or regulations).
To the extent that such information would be necessary or appropriate as
evidence or discovery in other litigation or arbitration, the Parties will take
reasonable steps to protect the confidentiality of the information, including by
seeking stipulations of confidentiality or protective orders. Notwithstanding
the language of this paragraph, the Parties may communicate to others that the
Suit and/or Derivative Action have been resolved as to each of them to the
satisfaction of the Parties.

 

4.0 NO ADMISSION OF LIABILITY

4.1 This Release is executed by the Parties for the purpose of compromising and
settling the Suit and/or Derivative Action, as well as all past, present, or
potential claims described above, and it is expressly understood and agreed as a
condition hereof that neither this Release, nor any provision herein, shall
constitute or be construed as an admission by any Party of the truth of any
claims or causes of action asserted by any other Party to this Release. This
Release shall not be admissible in any legal proceeding or arbitration, except
to enforce its terms or upon order of the court or the arbitrator.

 

-6-



--------------------------------------------------------------------------------

 

5.0 ABSENCE OF ASSIGNMENT

5.1 The Parties warrant and represent that they have not, in any way, assigned
or transferred by agreement, operation of law, or otherwise, any claim against
any other settling Party, including but not limited to, the assignment of any
claim or rights that would impede implementation of this Release.

 

6.0 SUCCESSORS AND ASSIGNS

6.1 It is understood and agreed by the Parties that the agreements,
undertakings, warranties, acts, representations and other things done or to be
done by the Parties or their attorneys by virtue of this Release, shall run to
and be binding upon all heirs, executors, successors, predecessors,
administrators, trustees, assigns, agents, attorneys, employees, officers,
directors, shareholders, partners, and representatives of the Parties.

 

7.0 SURVIVAL OF WARRANTIES

7.1 The representations and warranties of the Parties shall not expire with or
be terminated and extinguished by the execution of this Release, but shall
thereafter continue and remain in full force and effect without time
limitations.

 

8.0 REPRESENTATION OF COMPREHENSION OF DOCUMENTS

8.1 The Parties hereto represent and warrant: (i) that in executing and entering
into this Release, they have sought legal advice from legal counsel of their
choice; (ii) they have read the contents of this Release; (iii) they fully
understand the terms and consequences of the Release; and (iv) that hereafter
none of the Parties shall deny the validity of this Release on the grounds that
it did not have advice of counsel or did not knowingly enter into this Release
and agree to each of its terms.

8.2 The Release shall be deemed prepared and negotiated by counsel for the
Parties hereto and no contrary presumption, interpretation, or construction
shall arise in the event of any ambiguity or uncertainty thereof.

8.3 Each Party has cooperated in the drafting and preparation of this Release.
Hence, if any construction is to be made of this Release, the same shall not be
construed against any Party on the basis that the Party was the drafter. It
shall be construed simply and fairly and not strictly for or against any Party.

 

9.0 WARRANTY OF CAPACITY TO EXECUTE AGREEMENT

9.1 The Parties represent and warrant that no other person or entity has any
interest in the claims, demands, obligations or causes of action referred to in
this Release, except as may otherwise be set forth herein; that each has the
sole right and exclusive authority to execute this Release; and that each has
not sold, assigned, transferred, conveyed, or otherwise disposed of any of the
claims, demands, obligations, or causes of action referred to in this Release.

 

10.0 GOVERNING LAW

10.1 This Release shall be construed and interpreted in accordance with the laws
of the State of California.

 

-7-



--------------------------------------------------------------------------------

 

11.0 REMEDY FOR BREACH

11.1 In the event of a dispute relating to this Release that any Party sees fit
to resolve by resort to formal legal action, venue for the resolution of any
such formal legal action shall be in San Francisco County Superior Court or the
U.S. District Court of the Northern District of California.

 

12.0 ADDITIONAL DOCUMENTS

12.1 The Parties agree to cooperate in good faith and execute any and all
supplementary documents, and to take all additional reasonable actions which may
be necessary or appropriate to give full force and effect to the basic terms and
intent of this Release.

 

13.0 SEVERABILITY

13.1 In the event any provisions of this Release shall be held to be void,
voidable or unenforceable, the remaining provisions shall be enforced in harmony
with the purpose of this Release and the intent of the Parties as of the
effective date of this Release.

 

14.0 ENTIRE AGREEMENT

14.1 This Release is an integrated agreement and contains the entire agreement
of the Parties relating to its subject matter. No representations, warranties or
promises have been made or relied on by any Party hereto other than as set forth
herein. This Release supersedes and controls any and all prior communications,
negotiations, and understandings between and among the settling Parties and/or
their representatives with regard to the subject matter of the Release, and may
not be contradicted by evidence of any prior or contemporaneous agreement. The
Parties intend this Release to constitute the complete statement of the terms as
between and among the Parties hereto, and that no extrinsic evidence whatsoever
relating to this Release may be introduced in any judicial proceeding between
the Parties.

 

15.0 MODIFICATION/AMENDMENT

15.1 This Release cannot be modified, changed, amended, or terminated orally.
Any modification, change, amendment, or termination must be in writing and
signed by the authorized representatives of all Parties.

 

16.0 HEADINGS

16.1 The headings given to sections and/or paragraphs of this Release are for
ease of reference and shall not be interpreted to in any way alter, modify,
narrow, or expand the rights or obligations of the Parties.

 

17.0 COUNTERPARTS

17.1 This Release may be executed in counterparts. Copies of this Release shall
have the same force and effect as the original. Copies of this Release shall be
admissible as evidence to the same extent as the original is so admissible.

 

-8-



--------------------------------------------------------------------------------

 

I have read this entire Settlement Agreement and Mutual General Release of All
Claims, consisting of eleven (11) pages, including the signature pages. I agree
to the terms set forth herein.

 

DATE:   AUGUST 20, 2010     By:   BANKS.COM, INC.       BY:   /s/ Daniel
O’Donnell       ITS:   PRESIDENT & CEO DATE:   AUGUST 20, 2010     By:   DANIEL
O’DONNELL       /s/ Daniel O’Donnell       BY:   DANIEL O’ DONNELL DATE:  
AUGUST 20, 2010     By:   FRANK J. MCPARTLAND       /s/ Frank J. McPartland    
  BY:   FRANK J. MCPARTLAND DATE:   AUGUST 20, 2010     By:   LAWRENCE J. GIBSON
      /s/ Lawrence Gibson       BY:   LAWRENCE J. GIBSON DATE:   AUGUST 20, 2010
    By:   CHARLES K. DARGAN II       /s/ Charles K. Dargan II       BY:  
CHARLES K. DARGAN II DATE:   AUGUST 20, 2010     By:   STEVEN L. ERNST       /s/
Steven L. Ernst       BY:   STEVEN L. ERNST

 

-9-



--------------------------------------------------------------------------------

 

APPROVED AS TO FORM     FOLEY AND LARDNER LLP DATE: AUGUST 20, 2010          
By:   /s/ Eileen R. Ridley         EILEEN R. RIDLEY         ATTORNEYS FOR
BANKS.COM, INC.,         DANIEL O’DONNELL, FRANK J.         MCPARTLAND, LAWRENCE
J. GIBSON,         CHARLES K. DARGAN II, AND STEVEN L.         ERNST DATE:  
AUGUST 18, 2010     BY:   ROBERT HOULT       /s/ Robert Hoult       BY:   ROBERT
HOULT DATE:   AUGUST 18, 2010     By:   MOXIESEARCH.COM       /s/ Robert Hoult  
    BY:   ROBERT HOULT       ITS:   REGISTRANT APPROVED AS TO FORM      
SHEPPARD MULLIN RICHTER &
HAMPTON LLP DATE:   AUGUST 18, 2010             BY:   /s/ Jennifer G. Redmond  
      JENNIFER G. REDMOND         ATTORNEYS FOR ROBERT HOULT AND        
MOXIESEARCH.COM APPROVED AS TO FORM       THE WAGNER FIRM DATE:   AUGUST 19,
2010             BY:   /s/ Avi Wagner         AVI WAGNER         ATTORNEYS FOR
ROBERT HOULT APPROVED AS TO FORM       GLANCY BINKOW & GOLDBERG LLP DATE:  
AUGUST 20, 2010             BY:   /s/ Peter A. Binkow         PETER A. BINKOW  
      ATTORNEYS FOR ROBERT HOULT

 

-10-